Case 1:19-cr-00716-DLC Document 111-18 Filed 06/08/20 Page 1 of 3




                 EXHIBIT R
Case
  Case
     1:19-cr-00716-DLC
       1:18-cr-00184-VSBDocument
                         Document111-18
                                   28 Filed
                                         Filed
                                             01/28/20
                                               06/08/20Page
                                                         Page
                                                            1 of
                                                              2 of
                                                                 2 3
Case
  Case
     1:19-cr-00716-DLC
       1:18-cr-00184-VSBDocument
                         Document111-18
                                   28 Filed
                                         Filed
                                             01/28/20
                                               06/08/20Page
                                                         Page
                                                            2 of
                                                              3 of
                                                                 2 3
